TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 10, 2016



                                     NO. 03-14-00352-CR


              Tonieka Renea McIlvennia, AKA Tonieka Reanea McIlvenna,
              AKA Tonieka Renea Burnside, AKA Tonieka James, Appellant

                                                v.

                                 The State of Texas, Appellee




         APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments of conviction. Therefore, the Court affirms the trial court’s judgments of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.